HAWTHORNE, Justice
(dissenting).
In this case the defendant was charged with the crime of gambling as denounced by R.S. 14:90 in an information using merely the name and article number of the offense committed as authorized by R.S. 15:235. He filed a motion for a bill of particulars, and the State prior to trial informed him that the offense was committed on July 22, 1954, in Alexandria, an incorporated municipality, at the Melody Grill, which was owned and operated by him, and that he intentionally conducted or directly assisted in conducting as a business a gambling game whereby bets were taken on baseball games and persons risked the loss of something of value in order to realize a profit. Under these facts I do not think that defendant in this case can successfully urge that he had not been informed of the nature and cause of the accusation against him.
Article 1, § 10, of the Louisiana Constitution requires that “In all criminal prosecutions, the accused shall be informed of the nature and cause of the accusation against him * * * Thus, in every criminal case the accused prior to trial is entitled to this information as a constitutional right. The Constitution, however, does not require that the indictment furnish him with this information, nor is there any prohibition in the Constitution against informing him of the nature and cause of the accusation by means -of a bill of particulars. Consequently, if the bill of particulars furnished to the accused at his request prior to trial furnishes him with such information, how can he be heard to say that he has not been informed of the nature and cause of the accusation against him, or that his constitutional right has not been fully protected ?
The holding of the majority in the instant case is contrary to, and in direct conflict with, the holding of this court in State v. Davis, 208 La. 954, 23 So.2d 801. In that case, as in this one, the defendant was charged with the crime of gambling as denounced by Article 90 of the Criminal Code in a short form of information using merely the name and article number of the offense committed, as authorized by Article 235 of the Code of Criminal Procedure, In answer to defendant’s motion for a bill of particulars the State gave him full information as to the offense. In the Davis *71case we held that a short form of indictment or information, when amplified by an answer to a motion for a bill of particulars, fully complies with the constitutional requirement that the accused shall have the right to be informed of the nature and cause of the accusation against him.
■ The decision of the majority in the instant case also seems to me to be in conflict with the holding of this court in State v. Nichols, 216 La. 622, 44 So.2d 318, 319, in which this court said:
“Finally, our Court has completely put at rest, and the jurisprudence is now settled (although some may contend not theoretically correct) that in the codal article providing the short form of indictment the provision to the effect that the district attorney may be required to furnish a bill of particulars setting forth more specifically the nature of the offense charged amply protects the defendant’s constitutional guarantee that he shall be fully informed of the nature and character of the accusation. State v. Chanet, 209 La. 410, 24 So.2d 670; State v. Davis, 208 La. 954, 23 So.2d 801, and State v. Iseringhausen, supra [204 La. 593, 16 So.2d 65, 69].” See also State v. Holmes, 223 La. 397, 65 So.2d 890, and authorities therein cited.
Although all members of this court subscribed to the holding in the Nichols case, supra, ’ we evidently were in error when we stated in the opinion in that case that this court had completely put at' rest the question there presented, and presented again in the instant case.
I respectfully dissent.